Citation Nr: 1444278	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 23, 2009, for an increased evaluation for an acquired psychiatric disability.

2.  Whether the Veteran filed a timely notice of disagreement regarding a rating reduction for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and Waco, Texas.  Jurisdiction of this matter now resides with the VA RO in Houston, Texas.

A July 2009 letter from the VA RO in Denver, Colorado notified the Veteran that her notice of disagreement with a June 2008 decision that reduced her evaluation for a right shoulder disability was not timely.  The Veteran filed a notice of disagreement with the timeliness finding and completed a substantive appeal in March 2012.

An October 2010 rating decision of the VA RO in Waco, Texas granted an increased evaluation of 70 percent for the Veteran's acquired psychiatric disability effective October 23, 2009.

The Board notes that at various times throughout the appellate process the Veteran's service-connected major depressive disorder with intermittent psychotic features, NOS has been referred to as a variety of acquired psychiatric diagnoses including depression, posttraumatic stress disorder (PTSD) and PTSD due to military sexual trauma (MST).  The Board finds that the Veteran's service-connected disability encompasses all acquired psychiatric diagnoses.  For clarity, the Board will refer to the Veteran's service-connected disability as an "acquired psychiatric disability".

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.
 




FINDINGS OF FACT

1.  The earliest ascertainable date of increased symptomatology for an acquired psychiatric disability was October 16, 2009, which is within one year of the date of claim for an increased evaluation.

2.  The Veteran received notification of a June 2008 rating determination reducing the evaluation for a right shoulder disability on June 25, 2008.

3.  A notice of disagreement was not received from the Veteran within one year of notification of the RO's decision; the notice of disagreement was post-marked on July 13, 2009, and was received by the VA on July 14, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 16, 2009, for the increased evaluation for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2013).

2.  The criteria have not been met for the receipt of a timely notice of disagreement relating to the rating reduction for a right shoulder disability.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award for an increase is, generally, the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception is made if the claim is received within 1 year from the date of which it is factually ascertainable that an increase in disability had occurred and the effective date will be that date in which the increase was ascertainable.  38 C.F.R. § 3.400(o)(2).

The Veteran's original claim for entitlement to service connection for an acquired psychiatric disability was granted in June 2004 with an initial evaluation of 50 percent disabling, effective September 3, 2003.

In May 2007 the Veteran filed a claim for an increased evaluation.  This claim was denied in a December 2007 rating decision.  The Veteran filed a timely notice of disagreement and in September 2008 the VA provided the Veteran with a statement of the case.  The Veteran did not file a substantive appeal.  Accordingly, the December 2007 rating decision became final.

The earliest date that the Veteran expressed intent to file an increased evaluation claim is October 23, 2009, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on an increase may be no earlier that the date of receipt of the claim, or the date entitlement arose, whichever is the later, unless the claim was filed within 1 year of a date in which it is factually ascertainable that an increase in disability occurred.  38 C.F.R. § 3.400(o).  

Here, a review of the treatment records from October 23, 2008, to October 23, 2009, shows that in May 2009 and August 2009 the Veteran was "doing well."  She did not discuss any severe psychiatric symptoms.  In an October 16, 2009, treatment record the Veteran's acquired psychiatric disability was manifested by symptoms such as nightmares 2 to 3 times a week, hypervigilance and intrusive thoughts.  She was coping with nightmares by staying up as long as possible until the point of exhaustion in order to fall asleep.  She reported that at times she would feel like someone was watching her and she would have a sense of not being alone.  She also reported that she was in constant fear that someone was going to hurt her.  

Giving her the benefit of the doubt, the Board finds that the 70 percent evaluation for an acquired psychiatric disability is effective October 16, 2009, which is the earliest "ascertainable date" within a year of the claim that her symptoms increased in severity.

Timeliness

Under VA law, an appeal to the Board must begin with a timely filed notice of disagreement (NOD) in writing.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201 (2013).

A NOD may be filed by a claimant personally, or by his or her representative if a proper power of attorney or declaration of representation is applicable, is on record or accompanies such documentation.  38 C.F.R. § 20.301(a).  

To be considered timely, a NOD must be filed with the agency of original jurisdiction within one year from the date that the agency mails notice of the determination to the Veteran.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 3.302(a).  

With regard to the Veteran's notice of disagreement with the rating reduction, notice of the June 4, 2008 rating decision was sent to the Veteran on June 25, 2008.  The Veteran asserts that the letter was dated August 2008.  However, the Veteran has provided no evidence of a later date.  Following the regulations, the Board will presume that the letter of notification was mailed on the date of the stamp on the letter of record.

The Veteran's undated NOD was postmarked on July 13, 2009, and received by the Board on July 14, 2009.  This is simply not within the one-year time frame for a timely NOD.  

Accordingly, the Board finds that the NOD was not timely filed.  

The RO properly treated the NOD as a claim for an increased evaluation and adjudicated the issue in an October 2010 rating decision.  The Board also notes that the Veteran did not appeal the issue of the right shoulder evaluation in the October 2010 rating decision. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

These obligations do not apply where a case may be resolved based entirely on relevant law, and not the underlying factual circumstances.  The disposition regarding the timeliness of the NOD is governed completely by the provisions delimiting the time period in which to file a timely NOD, thus rendering the Veterans Claims Assistance Act of 2000 and its attendant duties to notify and assist inapplicable.  See 38 U.S.C.A. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

With regard to the claim for an earlier effective date, the Federal Circuit and the United States Court of Appeals for Veterans Claims have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, statements of the Veteran and VA examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

An earlier effective date of October 16, 2009, but no earlier, for an increased evaluation for an acquired psychiatric disability is granted.

Absent a timely filed NOD, the claim regarding a rating reduction for a right shoulder disability is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


